Order entered April 22, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00435-CV

                      IN RE JOE TRAMPAS BENAVIDES, Relator

                Original Proceeding from the 363rd Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. F-9921709

                                         ORDER
                 Before Chief Justice Wright, Justice Lang, and Justice Brown

       Based on the Court’s opinion of this date, we DISMISS the petition for writ of

mandamus. We ORDER relator to bear the costs, if any, of this original proceeding.


                                                    /s/   DOUGLAS S. LANG
                                                          JUSTICE